836 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Reginald MORRIS, Plaintiff-Appellant,James Dupree, Gregory G. Parham, Plaintiffs,v.John CONTE, Warden, N.L. Baker, Col., Chief of Security,Kermit Hoffman, Defendants-Appellees.
No. 87-7262.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 21, 1987.Decided Dec. 30, 1987.

Reginald Morris, appellant pro se.
Karen Stakem Hornig, Assistant Attorney General, for appellees.
Before K.K HALL and JAMES DICKSON PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Reginald Morris appeals the dismissal of the 42 U.S.C. Sec. 1983 action which he brought with two other inmates against four prison officials.  They had alleged, among other things, that they were unconstitutionally deprived of their rights when the defendants suspended their membership in the prison Jaycees organization for one year.  The plaintiffs had held leadership positions in the organization.


2
The prison officials submitted affidavits stating that after an investigation, they found that the plaintiffs were using the organization for criminal and sexual activities.  Inmates' first amendment associational rights are significantly reduced when these rights are inconsistent with legitimate penological objectives.  Jones v. North Carolina Prisoners' Labor Union, Inc., 433 U.S. 119 (1977).  In light of the legitimate concerns for prison security, the defendants' act of suspending the plaintiffs from membership in the Jaycees does not state a constitutional violation.  As Morris has not established that under Maryland law he had a protected liberty interest in continued Jaycee membership, his due process claim must fail.


3
We find that Morris's remaining claims are similarly without merit, and affirm the dismissal of these claims on the reasoning of the district court.  Morris v. Conte, C/A 86-3699 (D. Md. June 22, 1987).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.


4
AFFIRMED.